Citation Nr: 0305007	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-04 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of surgery 
for torsion of the right testicle with spermatic cord 
denervation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision by which 
the RO denied the veteran's claim for a compensable rating 
for post-operative residuals of torsion of the right testicle 
and spermatic cord denervation.  By a June 1997 decision, a 
hearing officer awarded a 10 percent evaluation for this 
disability.  The Board remanded this matter for additional 
development in January 2000.  

During the course of the Board-directed development, the RO 
granted a separate 10 percent evaluation under Diagnostic 
Code 7804 for scars as secondary to the service-connected 
post-operative residuals of torsion of the right testicle and 
spermatic cord denervation.  This was done in November 2002.  
Given that the veteran has not filed disagreement with that 
award, and because the appeal perfected for the Board's 
review was of a rating for disability that did not 
specifically contemplate scarring, the November 2002 decision 
is considered unappealed.  The Board may not now exercise 
jurisdiction over it.  38 C.F.R. § 20.200 (2002) (an appeal 
to the Board requires a notice of disagreement, followed by a 
statement of the case and a timely filed substantive appeal).


FINDING OF FACT

The veteran's residuals of surgery for torsion of the right 
testicle with spermatic cord denervation are manifested by 
complaints of pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of surgery for torsion of the right testicle with 
spermatic cord denervation, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 
4.123, 4.124, 4.124a (Diagnostic Code 8630) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The evidence of record includes service medical records 
showing treatment for sudden onset of pain in the right 
testicle in October 1967.  The veteran was diagnosed with 
torsion of the right testis.  In February 1968 bilateral 
orchioplexy and excision of the left hydrocele was performed.  

The claims file shows a long history of post-service surgery.  
Treatment records reflect that denervation of the right 
spermatic cord was performed in June 1981 due to orchialgia.  
In September 1981 right inguinal exploration and neurolysis, 
ilio-inguinal nerve and excision of the bulky scar tissue was 
performed.  In March 1982 the veteran had a chemical nerve 
block.  In November 1988 right groin exploration, 
skeletonization of the cord, transaction of the ilio-
hypogastric and ilio-inguinal nerves, and repair of a right 
inguinal hernia were performed.  In August 1991 the veteran 
had surgery for insertion of a penile prosthesis.  In 
September 1994 the veteran had the right testicle removed to 
reduce pain and inflammation on the ilio-inguinal nerve.  The 
veteran underwent surgery involving nerve transaction to 
relieve painful right groin in January 1996.  Surgery to 
insert a new penile prosthesis was performed in November 
1997.  

Transcripts of hearings conducted in May 1997 and February 
1999 include testimony from the veteran and his wife.  In the 
first hearing, held before an RO hearing officer, the veteran 
testified that he was not presently working and took pain 
medication.  The veteran's wife testified that he had some 
form of pain all the time, could not handle a mop due to the 
pain, and had trouble climbing steps due to the pain.  At the 
later hearing before the Board sitting at Winston-Salem, the 
veteran testified that he dribbles a fair amount after 
urinating, and has pain when urinating, walking and during 
sex.  The veteran associated the pain during walking with his 
scars.  Additionally, he testified to experiencing swelling 
just above the penis.  

Genitourinary and neurological VA examinations were conducted 
in June 2002 showing a history of experiencing a sudden pop 
in his right groin along with severe pain followed by 
hospitalization during service.  In 1981 when he was lifting 
on the job he had a sudden onset of pain exactly the same as 
that experienced during service.  During the genitourinary 
examination the examiner found two scars in the right 
inguinal area, one measuring approximately 3 inches, the 
other approximately 4 inches.  The area of the surgical scars 
was very tender and the veteran would only raise his right 
leg to 45 degrees due to the pain.  (As noted above, a 
separate rating has been assigned for painful scarring; this 
issue is not now before the Board.)  The examiner found no 
indication of hernia or a bulge with cough in the inguinal 
area.  The scars had made that area quite tight and, 
according to the examiner, if there had been a hernia it 
would have been difficult to palpate due to the pain and 
tightness of skin.  The examiner diagnosed severe pain with 
ejaculation during sexual function.  

The report of the neurological examination revealed the 
veteran to be slightly slow in tandem walking and Romberg's 
was borderline.  He could bend at the waist to 90 degrees.  
Strength of the deltoid, triceps, biceps, finger, flexors, 
quadriceps, anterior tibialis, hamstrings, gastrocnemius, and 
peroneal muscles was within normal limits.  Reflexes at the 
biceps, triceps, brachioradialis, and knees were active and 
symmetric, but ankle jerks were absent.  Babinski signs were 
absent.  Light touch and vibrations were normal in the four 
extremities.  Trace figures were normal in the upper 
extremities, which interpreted rather slowly in the legs.  
Joint sense was adequate in the toes.  The conclusion was 
that there was peripheral neuropathy secondary to diabetes 
mellitus with absent ankle jerks and modest sensory loss in 
the feet, and post-operative scrotal surgery with normal 
testicular sensation.  

The RO has evaluated the veteran's residuals of surgery for 
torsion of the right testicle with spermatic cord denervation 
as 10 percent disabling under Diagnostic Code 8630.  
Diagnostic Code 8630 provides for evaluation of neuritis.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved-in this case the 
ilio-inguinal nerve-with a maximum rating equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that provided for moderate, incomplete paralysis.  38 
C.F.R. § 4.123 (2002).  Peripheral neuralgia, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

Severe to complete paralysis of the ilio-inguinal nerve 
warrants a 10 percent evaluation.  Mild to moderate paralysis 
of this nerve warrants a noncompensable evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8530.  

The Board finds that an evaluation in excess of 10 percent 
for the veteran's ilio-inguinal nerve disability is not 
warranted.  In this regard, the veteran is already receiving 
the maximum evaluation possible, even if his nerve disability 
is evaluated as complete paralysis.  

The Board has considered whether a higher rating is warranted 
under any other applicable diagnostic code, but finds it is 
not.  While at the Board hearing the veteran complained of 
dribbling during urination, this was not mentioned to either 
of the VA examiners.  Further, the treatment records include 
a November 1997 report noting that the veteran expressed no 
symptoms of obstructive voiding.  More importantly, the issue 
before the Board does not include urinary difficulties or 
other problems noted in the record, such as a possible hernia 
or any difficulties with a penile prosthesis.  (The Board 
does not have jurisdiction of any issue other than the rating 
of the service-connected disability described above.)  
Consequently, when the issue developed for review by the 
Board is considered, a higher schedular rating is not 
available.

A compensable evaluation is not available for removal of the 
right testicle under Diagnostic Code 7524.  Although the code 
allows for a 30 percent evaluation for service-connected loss 
of one testicle, the loss must be accompanied by the absence 
or nonfunctioning of the other testis.  The evidence does not 
show that situation to exist in the veteran's case.  (Removal 
of one testis warrants a noncompensable rating.  Diagnostic 
Code 7524.)  Consequently, the Board finds that the veteran's 
service-connected loss of a testicle does not more nearly 
approximate the criteria for a compensable rating under the 
applicable diagnostic code.  (It should be pointed out that 
the veteran has already been awarded special monthly 
compensation in accordance with 38 C.F.R. § 3.350(a)(1) on 
account of loss of the right testicle.  This was reflected in 
the November 1994 rating decision and is not an issue before 
the Board.)

Although the veteran has described pain attributable to the 
ilio-inguinal nerve as being particularly bothersome, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2002).  The current evidence of record does not demonstrate 
that this problem has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his difficulties have some 
adverse effects on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
In this instance, the schedule contemplates that the highest 
rating even for complete paralysis will be no more than 10 
percent.  Therefore, given that the veteran experiences the 
very symptoms contemplated by the rating schedule for 
neuritis, and because of the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the veteran was notified by letters dated in 
January 2001 and February 2002 of what additional evidence 
was required to substantiate the veteran's claim for an 
increased rating.  Lastly, VA must notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the two 
letters noted above.  The veteran was notified of the new 
obligations under VCAA and its implementing regulations by 
these letters.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The veteran was requested to 
identify any healthcare providers who treated the service-
connected disability.  In March 2002 the veteran responded 
that he had no additional evidence.  The veteran was 
additionally, provided VA examinations to evaluate his 
disability, most recently in June 2002.  Taken together, the 
Board is persuaded that there is no reasonable possibility 
that further development would unearth any additional 
relevant evidence.  Therefore, further development under the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of surgery for torsion of the right testicle with spermatic 
cord denervation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

